    CASE 0:20-cv-00252-PJS-HB Document 114 Filed 06/23/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

DAVID MOORE d/b/a MOORE FAMILY                Case No.: 20-cv-252 (PJS/HB)
FARMS, et al.,
                            Plaintiffs,    REPLY MEMORANDUM OF LAW
                                            IN SUPPORT OF DEFENDANTS’
                 v.                        MOTIONS TO CONSOLIDATE AND
                                                  DISMISS ACTIONS
C.H. ROBINSON WORLDWIDE, INC. et
al.,                                           Submitted to Special Master
                          Defendants.

TERRY LUSK, JASON LUSK, and                      Case No.: 20-cv-879 (PJS/HB)
JUSTIN LUSK, individually and d/b/a JTJ
FARMS, et al.,
                            Plaintiffs,

                 v.

C.H. ROBINSON WORLDWIDE, INC. et
al.,
                             Defendants.
      CASE 0:20-cv-00252-PJS-HB Document 114 Filed 06/23/20 Page 2 of 7




       CHR hereby replies in order to correct the record concerning, the half-truths,

misrepresentations, and outright lies set forth in Plaintiffs’ Opposition. As ever, while

consolidation or merger is appropriate, certification is not, and CHR will oppose any class.

I.     PLAINTIFFS’ CLAIMS HAVE NOT MATERIALLY CHANGED

       Throughout their Opposition, Plaintiffs argue that their cases have “materially

changed,” and that the change excuses Plaintiffs from their prior arguments and actions in

favor of consolidation. A sober review of the record demonstrates that the cases have not

materially changed, the same efficiencies gained by consolidation exist, and Plaintiffs, not

CHR, requested that Court strike the Townsend Consolidated Class Action Complaint

(“CCAC”).

       CHR’s March 13, 2020 meet and confer letter, identified by Plaintiffs, did not

materially change the issues Plaintiffs raise in these cases.1 (See Moore, ECF 39 at 9-13.)

As that letter shows, Plaintiffs persist in misconstruing and misunderstanding the potential

conflicts occasioned by their refusal to sensibly consolidate the cases. It is one thing for

Plaintiffs to disagree with CHR’s argument; it is quite another for them to repeatedly

misrepresent to the Court that which was actually argued, or to insensibly suggest that

Plaintiffs have refused to consolidate in response to CHR’s arguments.

       CHR has repeatedly explained (see, e.g., Lusk, ECF 24 at 13-15) that Plaintiffs have

the point about potential conflicts exactly backwards. As CHR’s March 13, 2020 letter

explained, the potential conflict identified exists because Plaintiffs refuse to consolidate.


1
 Indeed, the suggestion is ludicrous. The March 13 letter came three months after
Plaintiffs asked the Court to strike their own Consolidated Class Action Complaint.

                                             1
        CASE 0:20-cv-00252-PJS-HB Document 114 Filed 06/23/20 Page 3 of 7




See Lou v. Ma Labs., Inc., No. C 12-05409 WHA, 2014 WL 68605, at *2 (N.D. Cal. Jan.

8, 2014). Plaintiffs cannot now argue that they have refused consolidation in order to

prevent potential conflicts or that they did so in response to CHR’s argument, when CHR’s

argument has always been that Plaintiffs’ refusal to consolidate creates the conflict.2

         Notwithstanding Plaintiffs’ counsel apparent confusion concerning their ethical

obligations, the efficiencies previously identified by Plaintiffs (see Moore, ECF 28-1 at 1)

have not materially changed. The Disclosure and Marketing claims contained in Moore

and Lusk have remained the foundation of Plaintiffs’ Complaints since the Townsend

CCAC was filed in November 2019.

         Furthermore, while Plaintiffs’ remark at CHR’s supposed chutzpah, they continue

to mischaracterize how the Townsend CCAC came to be stricken. Plaintiffs requested that

the Court strike the Townsend CCAC. (Townsend, ECF 109 at 7.) CHR advised the Court

that moving forward with a version of the CCAC was the most efficient path forward. (Id.

at 2.) CHR did not “win” this point, and it never “insisted” on two cases.

         Because CHR agreed that a CCAC was the most efficient path forward, Plaintiffs’

attempt to characterize CHR’s consolidation request as being “judicially estopped” fails.

CHR initially objected to Plaintiffs’ filing of the Townsend CCAC in its conversations with

Plaintiffs, but never demanded that Plaintiffs commence a separate class action case. Thus,

Prudential Ins. Co. of Am. v. Nat’l Park Med. Ctr., Inc., cited by Plaintiffs, does not support

their position. 413 F. 3d 897, 905 (8th Cir. 2005) (rejecting judicial estoppel, and finding



2
    (See Moore, ECF 39 at 11-12; Lusk, ECF 24 at 13-15; see also Lusk, ECF 25-4.)

                                              2
      CASE 0:20-cv-00252-PJS-HB Document 114 Filed 06/23/20 Page 4 of 7




“judicial estoppel applies only when a party takes a position that is ‘clearly inconsistent

with its earlier position.’”). Nothing stopped Plaintiffs from amending the operative

Townsend pleadings, but they chose not to do so. Plaintiffs’ continued attempt to gaslight

the Court on this point must stop.

II.    THE EFFICIENCIES TO BE GAINED REMAINED THE SAME

       Plaintiffs bemoan that CHR has not identified the efficiencies to be gained with the

requisite level of detail. Plaintiffs manufacture an impossible standard for consolidation,

cite no authority supporting this fiction, and argue that for consolidation to be appropriate,

CHR must specifically identify what witnesses exist who would testify in both matters.

       CHR need not identify every single witness who it expects will testify in this matter

at this point. See Haddley v. Next Chapter Tech., Inc., No. CV 16-1960 (DWF/LIB), 2017

WL 1483333, at *4 (D. Minn. Apr. 25, 2017). Indeed, CHR cannot identify with certainty

its Rule 30(b)(6) witnesses until Plaintiffs serve topics upon which it desires testimony.

Nevertheless, CHR anticipates that the designated representatives will be the same for both

cases because CHR’s field representatives are divided by commodity, not by grower, and

such representatives have knowledge of the facts related to Plaintiffs’ marketing allegations

as well as disclosure allegations. In other words, for all Plaintiffs growing the same

commodity, it is likely that the same representative will be designated concerning both the

Marketing and Disclosure claims. Because the claims involve many of the same witnesses,

there can be no dispute that these cases should be consolidated for discovery.

       Beyond discovery, CHR requests that these cases be consolidated for all purposes

as well (and should frankly be merged into a single case) because the causes of action


                                              3
       CASE 0:20-cv-00252-PJS-HB Document 114 Filed 06/23/20 Page 5 of 7




asserted are virtually identical. (Moore, ECF 80 ¶¶ 77-110; Lusk, ECF 1 ¶¶ 151-213.) In

essence, Plaintiffs assert breach of the same contracts based upon two separate theories—

Marketing and Disclosure. Adjudication should therefore take place on the same schedule.

III.   PLAINTIFFS HAVE IMPROPERLY SPLIT THEIR CLAIMS

       That there is currently no overlap between named Plaintiffs in Moore and Lusk is

ultimately immaterial. Plaintiffs have stated that the Moore Plaintiffs will pursue their

Disclosure claims as putative class members in Lusk. In other words, even though the

Moore Plaintiffs supposedly possess Disclosure claims, they have chosen to “lay in the

weeds” rather than join the Lusk complaint.3 Thus, when CHR obtains summary judgment

in Moore, the Moore Plaintiffs’ Disclosure claims will be extinguished because they could

have been, and in fact previously were, brought within the same case. See MacIntyre v.

Lender Processing Servs., Inc., 2012 WL 4872678, at *2 (D. Minn. Oct. 15, 2012) (finding

claims to be improperly split where, res judicata would preclude the parties from re-

litigating issues that were or could have been raised in the previous action).

       Plaintiffs’ reliance upon Woodard v. Chipotle Mexican Grill, Inc., is misplaced. In

Woodard, the court found that the plaintiff could not have joined the related case because

the Court had denied conditional collective certification under the FLSA. No. 14-CV-4181

SRN/SER, 2015 WL 3447438, at *5 (D. Minn. May 28, 2015). The opposite is true here.

The Moore Plaintiffs did join the Lusk Plaintiffs to pursue their claims in a single action,



3
  Indeed, whether this separation will continue remains to be seen, as Plaintiffs have
recently informed the Special Master of their desire to amend each complaint yet again,
adding additional named Plaintiffs in the Lusk case.

                                             4
      CASE 0:20-cv-00252-PJS-HB Document 114 Filed 06/23/20 Page 6 of 7




but later decided to split these claims in order to assert them is a separate action in an

attempt to gain procedural advantages. This difference is critical. As in MacIntyre, where

plaintiffs could have brought related claims in another case, raising such claims in a

subsequent case is improper claim-splitting. The Moore Plaintiffs should be consolidated

with Lusk, or dismissed with leave to re-file by amending the Lusk complaint.

IV.    PLAINTIFFS SEEK TO VIOLATE ONE-WAY INTERVENTION

       With regard to the framing of the rule against one-way intervention, Plaintiffs once

again have the argument backwards. CHR has never argued that Plaintiffs “won’t do a

good job litigating the issues in Moore as they would in Lusk.” Rather, CHR’s argument

is that Plaintiffs will attempt to take the result in a less-lucrative and potentially faster-

moving matter (Moore) and use it as sword “collaterally against CHR here in Lusk, where

the stakes are arguably higher.” (Lusk, ECF 24 at 20.) Indeed, Plaintiffs already admitted

they would seek to do so. (See Moore, ECF 38.) Plaintiffs’ counterfactual argument that

CHR has “not identified any claim or issue in Moore which could constitute an unfavorable

decision on any claim in Lusk,” is demonstrably false. CHR has repeatedly explained the

overlap. (See, e.g., Lusk, ECF 24 at 21 n. 8; Moore, ECF 99 at 14.)

       Nor is it any response to suggest, that consolidation should be denied because CHR

might be able to convince the Court to limit the preclusive effect of an (albeit unlikely)

unfavorable summary ruling in Lusk. Consolidation is required now to prevent the

potential unfairness of Plaintiffs’ naked attempt to avoid the rule against one-way

intervention.




                                              5
     CASE 0:20-cv-00252-PJS-HB Document 114 Filed 06/23/20 Page 7 of 7




Dated: June 23, 2020              Respectfully Submitted,

                                  FAFINSKI MARK & JOHNSON, P.A.

                                  s/ Patrick J. Rooney
                                  Patrick J. Rooney (#0198274)
                                  Bradley R. Hutter (#0396531)
                                  Adina R. Florea (#0395026)
                                  Flagship Corporate Center
                                  775 Prairie Center Drive, Suite 400
                                  Eden Prairie, MN 55344
                                  (952) 995-9500
                                  patrick.rooney@fmjlaw.com
                                  bradley.hutter@fmjlaw.com
                                  adina.florea@fmjlaw.com

                                  Peter Wozniak (admitted pro hac vice)
                                  Mark Wallin (#0401450)
                                  Barnes & Thornburg LLP
                                  One North Wacker Drive, Suite 4400
                                  Chicago, IL 60606-2833
                                  Peter.Wozniak@btlaw.com
                                  MWallin@btlaw.com

                                  Attorneys for Defendants C.H. Robinson
                                  Worldwide, Inc., C.H. Robinson Company, Inc.,
                                  and C.H. Robinson Company




                                    6
